Exhibit 10.1

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is made and entered into
as of the 30th day of September, 2003, by and among Inet Technologies, Inc., a
Delaware corporation (the “Company”), and both of Samuel S. Simonian and Elie S.
Akilian (each, a “Stockholder” and together, the “Stockholders”).

 

RECITALS:

 

WHEREAS, the Company and the Stockholders are parties to a certain Registration
Rights Agreement, dated July 23, 1998 (the “Prior Agreement”);

 

WHEREAS, in accordance with a request for registration made by the Stockholders
pursuant to the Prior Agreement, the Company is presently effecting the
registration under the 1933 Act (defined below) of the resale of shares of
Common Stock of the Company held by the Stockholders (the “Current Offering”)
pursuant to a Form S-3 registration statement (Reg. No. 333-108888);

 

WHEREAS, by virtue of Section 1.12 of the Prior Agreement, the Stockholders’ and
their affiliates’ (as listed in Schedule I to the Prior Agreement) rights to
include any of their shares of Common Stock in any future registrations by the
Company will expire to the extent not exercised by October 1, 2003;

 

WHEREAS, whether or not the Current Offering is successfully completed, the
Stockholders will continue to individually own a significant number of shares of
Common Stock;

 

WHEREAS, the parties believe that the historic public trading float of the
Common Stock is thin relative to the Company’s total capitalization and that
amending the Prior Agreement on the terms and conditions provided herein will,
among other things, enhance opportunities for future orderly resales of shares
by the Stockholders and their affiliates without imposing additional direct
costs on the Company, thus minimizing the Stockholders’ reliance on resales
pursuant to SEC Rule 144 and privately negotiated transactions, in the interest
of increasing the public trading float of the Common Stock and minimizing any
adverse effects on the prevailing market price of the Common Stock resulting
from resales by the Stockholders.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Stockholders
hereby agree as follows:

 

Section 1. Registration Rights.

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The term “1933 Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

(b) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(c) The term “Form S-3” means such form under the 1933 Act as in effect on the
date hereof or any registration form under the 1933 Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

(d) The term “Holder” means any person owning Registrable Shares or any assignee
thereof in accordance with Section 1.9 hereof.

 

(e) The terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act, and the declaration or
ordering of effectiveness of such registration statement or document.

 

(f) The term “Registrable Shares” means (i) shares of Common Stock of the
Company held by the Stockholders and their affiliates listed on Schedule I
hereto and (ii) any Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in (i) above, excluding in all cases,
however, any Registrable Shares sold by a Stockholder in a transaction in which
such Stockholder’s rights under this Section 1 are not assigned.

 

(g) The term “SEC” means the Securities and Exchange Commission.

 

1.2 Company Registration.

 

(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for its own
account or for stockholders other than the Stockholders) any of its Common Stock
in a firm-commitment underwritten public offering under the 1933 Act, for the
account of the Company or any security holder, the Company shall, at such time,
promptly give each of the Holders written notice of such registration. Upon the
written request of any one or more of the Holders given within twenty (20) days
after mailing of such notice by the Company, then, subject to Section 1.2(b)
hereof, the Company shall cause to be registered under the 1933 Act all of the
Registrable Shares that any such Holder has requested to be registered.

 

(b) The Company shall not be required under this Section 1.2 to include any of
the Holders’ securities in any such underwriting unless they (i) accept the
terms of the underwriting as agreed upon between the Company and the
underwriters selected by it (or by other persons entitled to select the
underwriters), and (ii) complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and then only in
such quantity as the underwriters determine in their sole discretion will not,
jeopardize the success of the offering by the Company. If the total amount of
securities, including Registrable Shares, requested by stockholders to be
included in an offering effected under this Section 1.2, exceeds the amount of
securities that the underwriters determine in their sole discretion is
compatible

 

2



--------------------------------------------------------------------------------

with the success of the offering, then the Company shall be required to include
in the offering only that number of such securities, including Registrable
Shares, which the underwriters determine in their sole discretion will not
jeopardize the success of the offering (the securities so included to be
apportioned pro rata among the Holders and other stockholders entitled to
participate therein according to the total amount of securities entitled to be
included therein owned by each Holder and other such stockholder or in such
other proportions as shall mutually be agreed to by such Holders and other such
stockholders; provided that in no event shall any shares being sold by the
Company be excluded from such offering until all shares which stockholders
propose to include in such offering are first excluded.

 

1.3 Request for Registration.

 

(a) At any time and from time to time commencing one year after the last sale of
shares in the Current Offering, or if the Current Offering is terminated prior
to any sale of shares under the related registration statement, then commencing
on the date that the Current Offering is withdrawn from SEC registration, each
Stockholder on two occasions may deliver to the Company a written request that
the Company file a registration statement under the 1933 Act covering the
registration of Registrable Securities with an anticipated aggregate offering
price, net of underwriting discounts and commissions, of not less than
$20,000,000, in which case the Company shall:

 

(i) within ten (10) days of the receipt thereof, give written notice of such
request to all Holders; and

 

(ii) effect as soon as practicable, and in any event within 60 days of the
receipt of such request, the registration under the 1933 Act of all Registrable
Securities which the Holders request to be registered, subject to the
limitations of subsection 1.3(b), within twenty (20) days of such notice by the
Company.

 

(b) The underwriter of any registration under this Section 1.3(b) will be
selected by the Company and shall be reasonably acceptable to a majority in
interest of the of the Stockholder(s) initiating the registration request
hereunder (the “Initiating Stockholders”). In such event, the right of any
Holder to include such Holder’s Registrable Securities in such registration
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders participating in such registration shall
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Section 1.3, if the underwriter
advises the Initiating Stockholders in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the Initiating
Stockholders shall so advise all Holders participating in such registration, and
the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Stockholders, in proportion (as nearly as practicable) to the amount
of Registrable Securities of the Company owned by each Holder; provided,
however, that the number of shares of Registrable Securities to be included in
such underwriting shall not be reduced unless all other securities are first
entirely excluded from the underwriting.

 

3



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if the Company shall furnish to the
Initiating Stockholders requesting a registration statement pursuant to this
Section 1.3, a certificate signed by a majority of the members of the Board of
Directors of the Company stating that in the good faith judgment of the Board of
Directors of the Company, it would be seriously detrimental to the Company and
its stockholders for such registration statement to be filed and therefore is
essential to defer the filing of such registration statement, the Company shall
have the right to defer taking action with respect to such filing for a period
of not more than 120 days after receipt of the request of the Initiating
Stockholders; provided, however, that the Company may not utilize this right
more than once in any 12-month period.

 

(d) In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.3:

 

(i) After the Company has effected a total of four registrations pursuant to
this Section 1.3 (no more than two of which registrations may be initiated by
any one Stockholder) and such registrations have been declared or ordered
effective by the SEC;

 

(ii) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a registration subject to
Section 1.2 hereof; provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective;

 

(iii) At any time prior to one year following the date that the registration
statement relating to any registration requested pursuant Section 1.3 is
declared or ordered effective by the SEC; or

 

(iv) Unless the offering that is the subject of the registration is underwritten
on a firm-commitment basis by a nationally recognized investment banking firm
(or syndicate managed by such a firm).

 

1.4 Expenses of Company Registration. With respect to any registration pursuant
to Section 1.2, the (a) selling Stockholders shall bear and pay, severally in
proportion to the amount of shares included by the selling Stockholders or as
otherwise mutually agreed by the selling Stockholders, all expenses incurred by,
or incident to the participation of, the selling Stockholders in any such
registration, including (without limitation), all fees and expenses of
custodians, attorneys-in-fact, accountants, counsel and other persons retained
by the selling Stockholders, and all SEC, NASD, state securities law compliance
and other registration, filing and qualification fees and expenses and printing
and other fees and expenses relating or apportionable to the Registrable Shares
included by the selling Stockholders in any such registration, and (b) the
Company shall bear and pay all expenses incurred by, or incident to the
participation of, the Company in any such registration, including (without
limitation), all fees and expenses of accountants, counsel and other persons
retained by the Company; and all SEC, NASD, state securities law compliance and
other registration, filing and qualification fees and expenses and all printing
and other fees and expenses relating or apportionable to the shares included by
the Company in any such registration; provided, that all underwriter and selling
broker fees and underwriting discounts and commissions relating to any shares
included therein shall be borne and paid by the person selling such shares.

 

4



--------------------------------------------------------------------------------

1.5 Expenses of Demand Registration. With respect to any registration pursuant
to Section 1.3, the selling Stockholders shall bear and pay, severally in
proportion to the amount of shares offered by the selling Stockholders therein
or as otherwise mutually agreed by the selling Stockholders, all expenses
incurred by, or incident to the participation of, the selling Stockholders or
the Company in any such registration, including (without limitation), all fees
and expenses of custodians, attorneys-in-fact, accountants, counsel and other
persons retained by the selling Stockholders or the Company, and all SEC, NASD,
state securities law compliance and other registration, filing and qualification
fees and expenses and printing and other fees and expenses. All underwriter and
selling broker fees and underwriting discounts and commissions relating to any
shares included therein shall be borne and paid by the person selling such
shares.

 

1.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 1 with respect to the
Registrable Shares that the Holders shall furnish to the Company such
information regarding the Holders, the Registrable Shares held by the Holders,
and the intended method of disposition of such securities as shall be required
to effect the registration of the Registrable Shares.

 

1.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.8 Indemnification. In the event any Registrable Shares are included in a
registration statement under this Section 1:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder from and against any losses, claims, damages, or liabilities (or
actions in respect thereof) (joint or several) (including reasonable legal or
other out-of-pocket expenses incurred by such Holder as a consequence of any
such loss, claim, damage or liability (or actions in respect thereof)) to which
they may become subject under the 1933 Act, the 1934 Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, or any rule or regulation promulgated under the 1933 Act, or the 1934
Act; provided, however, that the indemnity agreement contained in this
subsection 1.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action in respect thereof if such settlement
is effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability or action in respect thereof to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by a Holder.

 

5



--------------------------------------------------------------------------------

(b) To the extent permitted by law, each of the Holders, severally and not
jointly, will indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the registration statement, each person, if
any, who controls the Company within the meaning of the 1933 Act, any other
holder selling securities in such registration statement, against any losses,
claims, damages, or liabilities (or actions in respect thereof) (joint or
several) to which any of the foregoing persons may become subject (including
reasonable legal or other out-of-pocket expenses incurred by any such person as
a consequence of any such loss, claim damage or liability (or action in respect
thereof)), under the 1933 Act, or the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Holder expressly for
use in connection with such registration; and such Holder will pay any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this subsection 1.8(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.8(b) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of such Holder, which
consent shall not be unreasonably withheld.

 

(c) Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 1.8, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.8.

 

(d) If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand

 

6



--------------------------------------------------------------------------------

and of the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.

 

(e) The obligations of the Company and Holders under this Section 1.8 shall
survive the completion of any offering of Registrable Shares in a registration
statement under this Section 1, and otherwise.

 

1.9 Assignment of Registration Rights. The rights to include Registrable Shares
in a registered offering pursuant to Section 1.2 or 1.3 may be assigned by a
Holder of Registrable Shares to another person who receives at least 10,000
Registrable Shares from the transferring Holder.

 

1.10 Termination of Registration Rights. No Holder shall be entitled to exercise
the registration rights provided for in Sections 1.2 or 1.3 after the earlier to
occur of (i) October 1, 2008, or (ii) the date on which such Holder may sell all
of the Registrable Securities held by such Holder in any 90-day period pursuant
to the terms of SEC Rule 144 as such rule is then in effect.

 

Section 2. Covenant of the Stockholders.

 

Each of the Stockholders covenant and agree that such Stockholder shall comply
in all respects with the requirements of the 1933 Act and the 1934 Act,
including the rules and regulations promulgated thereunder, in the sale of
Registrable Shares.

 

Section 3. Miscellaneous.

 

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Shares). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

3.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas, without giving effect to conflicts of law
principles.

 

3.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7



--------------------------------------------------------------------------------

3.5 Notices. All notices and other communications hereunder shall be in writing
and shall be given personally or by commercial delivery service, or mailed by
registered or certified mail (return receipt requested) or sent via facsimile
(with confirmation of receipt) to the parties, addressed as follows:

 

To the Company:

   Inet Technologies, Inc.     

1500 North Greenville Avenue

Richardson, Texas 75081

Attention: Legal Department

Fax: (469) 330-3510

 

With a copy to:

 

Andrews Kurth LLP

111 Congress Avenue, Suite 1700

Austin, Texas 78701

Attention: Ronald G. Skloss

Fax: (512) 320-9292

To the Stockholders:    c/o such Stockholder at the Company or such
Stockholder’s most recent home address shown on the Company’s records

 

, or such other address as such party shall have specified pursuant to this
Section. Notice given by personal delivery, courier service or mail shall be
effective upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt of not received during the
recipient’s normal business hours. All notices by telecopier should be confirmed
promptly after transmission in writing by certified mail or personal delivery.

 

3.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Stockholders holding a majority of the
Registrable Shares held by the Stockholders.

 

3.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

3.8 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supercedes all other agreements relating to the subject
matter hereof, including, without limitation, the Prior Agreement; provided,
however, the rights and obligations of the Company and the Stockholders with
respect to the Current Offering shall be governed and controlled by the Prior
Agreement and the terms of the Prior Agreement shall not be superceded by this
Agreement with respect to the Current Offering.

 

8



--------------------------------------------------------------------------------

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first above written.

 

INET TECHNOLOGIES, INC.

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

STOCKHOLDERS:

 

--------------------------------------------------------------------------------

SAMUEL S. SIMONIAN

 

--------------------------------------------------------------------------------

ELIE S. AKILIAN



--------------------------------------------------------------------------------

Schedule I

 

Affiliates of Stockholders

 

Natalie Akilian

  c/o Elie Akilian

 

Michael Akilian

  c/o Elie Akilian

 

Sevahn Simonian

  c/o Samuel Simonian

 

Gahreen Simonian

  c/o Samuel Simonian

 

Nelly Simonian

  c/o Samuel Simonian